DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 17/057,347 filed on 11/20/2020 with effective filing date 6/29/18. Claims 1-15 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 7-8 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. US 2017/0310990 A1 in view of Takehara et al. US 2018/0109805 A1. 
Per claims 1, 8 & 15, Hsu et al. discloses a method of decoding an image, comprising: deriving at least one merge candidate based on at least one of a spatial neighboring block or a temporal neighboring block of a current block (para: 39, merge mode motion refinement is used to illustrate an example of explicitly coding partial motion information from a neighboring block and inheriting the remaining motion information; where the motion vector difference (MVD) is explicitly coded and the remaining motion information is inherited from the selected merge candidate; instead of coding all motion information associated with an AMVP mode (i.e., Inter mode), partial motion information may be inherited from a neighboring block ); generating a merge candidate list including the merge candidate (para: 37, e.g. FIG. 8 illustrates an exemplary flowchart of a decoder incorporating bi-prediction based on a uni-prediction motion vector pointing to one direction and a second motion vector associated with a merge candidate). 
Hsu et al. fails to explicitly disclose obtaining LX motion information of the current block from a first merge candidate included in the merge candidate list; obtaining L(1-X) motion information of the current block from a second merge candidate different from the first merge candidate; and performing inter prediction based on the LX motion information and the L(1-X) motion information.
	Takehara et al. however in the same field of endeavor teaches obtaining LX motion information of the current block from a first merge candidate included in the merge candidate list (para: 19 & 139, e.g. the first motion information deriving unit may search for the candidates according to a first priority order for the candidate that becomes valid to set the candidate as the first candidate; in FIG. 7, NumMergeCands( ) as a function to calculate the number of merge candidates is set up before decoding (encoding) of merge indexes and NumMergeCands( ) as a function to calculate the number of vector predictor candidates is set up before decoding (encoding) of vector predictor indexes); obtaining L(1-X) motion information of the current block from a second merge candidate different from the first merge candidate (para: 19 & 139, e.g. the second motion information deriving unit may search for the candidates according to a second priority order for the candidate that becomes valid to set the candidate as the second candidate; in FIG. 7, NumMergeCands( ) as a function to calculate the number of merge candidates is set up before decoding (encoding) of merge indexes and NumMergeCands( ) as a function to calculate the number of vector predictor candidates is set up before decoding (encoding) of vector predictor indexes); and performing inter prediction based on the LX motion information and the L(1-X) motion information (para: 133, e.g. an example of syntax of a prediction block according to an embodiment of the present invention will be described using FIG. 7; whether a prediction block is intra or inter is specified by an upper coding block and FIG. 7 shows syntax when the prediction block is inter. In a prediction block, a merge flag (merge flag)). 
Therefore, in view of disclosures by Takehara et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Hsu et al. and Takehara et al. in order to improve the encoding efficiency of the motion information containing a motion vector. 
Per claims 7 & 14, Takehara et al. further teaches the method of claim 1, wherein an inter prediction based on the LX motion information is performed for a first partition of the current block, and an inter prediction based on the L(1-X) motion information is performed for a second partition of the current block.

6.	Claims 2-6 & 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. US 2017/0310990 A1 in view of Takehara et al. US 2018/0109805 A1 and An et al. Enhanced Merge Mode based on JEM7.0 (IDS). 
Per claims 2 & 9, it is noted that Hsu in view of Takehara fails to explicitly teach the limitations of claim 2 & 9.
An et al. however teaches the method of claim 1, wherein when a second merge index for specifying the second merge candidate is less than a first merge index for specifying the first merge candidate, a merge candidate corresponding to a value obtained by adding 1 to the second merge index (page 5 & fig. 5, e.g. the combined average merge candidates have six combinations at most if the number of available original merge candidates).
Therefore, in view of disclosures by An et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Hsu et al., Takehara et al. and An et al. in order to improve the encoding efficiency and increase encoding time. 
Per claims 3 & 10, An et al. further teaches the method of claim 1, wherein the second merge candidate is selected from an additional merge candidate list generated by extracting only merge candidates having L(X-1) motion information from the merge candidate list (page 5 & fig. 5, e.g. the combined average merge candidates have six combinations at most if the number of available original merge candidates)..
Per claims 4 & 11, An et al. further teaches the method of claim 1, wherein when the second merge candidate has bi-directional motion information, an LX prediction of the current block is performed based on the LX motion information and LX motion information of the second merge candidate (page 7, & fig. 9, e.g. as shown in Figure 9, the X represents the reference list 0 or the reference list 1. RefX represents the reference index of the original motion information of the reference list X. RefX’' represents the reference index of the new set of motion information in the reference list X. Similarly, MVX represents the motion vector of the original motion information of the reference list X).
Per claims 5 & 12, An et al. further teaches the method of claim 4, wherein the LX prediction includes a first LX prediction based on the LX motion information and a second LX prediction based on the LX motion information of the second merge candidate (page 7, & fig. 9, e.g. as shown in Figure 9, the X represents the reference list 0 or the reference list 1. RefX represents the reference index of the original motion information of the reference list X. RefX’' represents the reference index of the new set of motion information in the reference list X. Similarly, MVX represents the motion vector of the original motion information of the reference list X)
Per claims 6 & 13, An et al. further teaches the method of claim 4, wherein the LX prediction is performed based on a first LX motion vector of the LX motion information and a third LX motion vector, and wherein the third LX motion vector is derived based on a second LX motion vector of the LX motion information of the second merge candidate (page 7, & fig. 9, e.g. as shown in Figure 9, the X represents the reference list 0 or the reference list 1. RefX represents the reference index of the original motion information of the reference list X. RefX’' represents the reference index of the new set of motion information in the reference list X. Similarly, MVX represents the motion vector of the original motion information of the reference list X; PredUni).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Sugio et al. US 2012/0328021 e.g. a moving picture coding apparatus includes: a motion vector predictor candidate calculation unit which calculates one or more motion vector predictor 
candidates and the number of available predictor candidates.
	Bang et al. US 2017/0127041, e.g. inserting a first candidate block into a merge candidate list; when view synthesis prediction (VSP) has been used in the first candidate block, generating information indicating that the VSP has been used. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Irfan Habib/Examiner, Art Unit 2485